DETAILED ACTION
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6, 8-13, 15-17, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/885,356 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a rotating control device (RCD) held by two rams that are configured to circumferentially surround the RCD when attached to the RCD, and the rams can seal against a tubular without attachment to the RCD.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/885,356 in view of Harrison et al. (US 2018/0156029).  The copending application claims a system with rams that engage a RCD that engages a tubular in a bore, but lacks a second pair of opposed rams comprising shear rams or pipe rams to shear or seal against the tubular that the RCD can engage.  Harrison teaches in Fig. 1 blowout preventer rams 8 that comprise a pair of opposed rams 8 that are configured to move between a respective retracted position and a respective extended position relative to the bore 4.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the copending application to comprise a second pair of opposed shear rams to provide a configuration of shear rams that can effectively prevent a blowout, as Harrison teaches.
This is a provisional nonstatutory double patenting rejection.
Claims 5 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/885,356 in view of Kulkarni et al. (US 2019/0093445).  The copending application claims a system with rams that engage a RCD that engages a tubular in a bore, but lacks the rams comprising one or more seal elements that are configured to seal against the housing, such that together the annular seal element of the RCD and the one or more seal elements are configured to seal the bore.  Kulkarni teaches in Figs. 1-9 that the first opposed rams 350 comprise one or more seal elements 354, 358 that are configured to seal against the housing 102, 314, 330, such that together the annular seal element 210 and the one or more seal elements 354, 358 are configured to seal the bore 106 (in the same manner as the applicant’s annular seal element 90 and one or more seal elements 64).  Therefore, it would have been obvious to one having .
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11-12, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterman et al. (US 6,230,824).
Regarding claim 1, Peterman discloses in Fig. 4A a pressure control system, comprising: 
a housing 162 comprising a bore 168; 

a rotating control device (RCD) seal assembly (comprising upper portion 180, seal 185, and bearing 184) comprising: 
a frame (comprising at least upper portion 180) that is configured to couple to the first pair of opposed rams 176 while the first pair of opposed rams 176 are in the extended position relative to the bore 168 (by the rams 176 engaging the recesses 181 in the frame); 
an annular seal element 185 coupled to the frame (at least because all of the structures are a part of the spindle 178 that is able to be translated together), wherein the annular seal element 185 is configured to seal about a tubular within the bore 168 (col. 11, lines 37-42); and 
a bearing assembly 184 positioned between the annular seal element 185 and the frame (specifically upper portion 180, in the same manner as the applicant’s frame 86, bearing assembly 184, and annular seal element 90), wherein the bearing assembly 184 is configured to enable the annular seal element 185 to rotate relative to the frame and the first pair of opposed rams 176 (col. 11, lines 37-42).  
Regarding claim 2, Peterman discloses in Fig. 4A that the bore 168 comprises a central axis (extending vertically through the bore 168) and the first pair of opposed rams 176 are configured to move along a longitudinal axis that is orthogonal to the central axis to move between the retracted position and the extend position relative to the bore 168.  
Regarding claim 3, Peterman discloses in Fig. 4A that the frame 180 is configured to couple to the first pair of opposed rams 176 via a key-slot interface (comprising recesses 181 in the RCD seal assembly into which the rams 176 fit, similar to the applicant’s interface 80 comprises protrusions 85 on the RCD seal assembly 40 fitting into respective recesses 82 in the rams 42).  
Regarding claim 4, Peterman discloses in Fig. 4A that the annular seal element 185 of the RCD seal assembly is configured to be positioned below the first pair of opposed rams 176 along a vertical axis, such that the annular seal element 185 of the RCD seal assembly is positioned between the first pair of opposed rams 176 and a Page 18 of 23IS20.1870-US-NPwell along the vertical axis when the pressure control system is installed at the well (col. 11, lines 43-51).  
Regarding claim 9, Peterman discloses in Fig. 4A and col. 11, lines 43-62 a controller (comprising the inherent human or computer that recognizes when the spindle 178 of the RCD lands on shoulders 174, as disclosed in col. 11, lines 43-62, similar to the applicant’s controller being suggested in paragraph 25 as being electronic or something other than electronic), wherein the controller is configured to drive the first pair of opposed rams 176 from the retracted position to the extended position in response to alignment between the first pair of opposed rams 176 and the RCD seal assembly along a vertical axis to thereby couple the first pair of opposed rams 176 and the RCD seal assembly to one another.  
Regarding claim 11, Peterman discloses in Fig. 4A and col. 11, lines 43-62 a method of using a rotating control device (RCD) system, the method comprising: 

driving opposed rams 176 that are supported in the housing 162 from a retracted position in which the opposed rams 176 are withdrawn from the bore 168 of the housing 162 to an extended position in which the opposed rams 176 are positioned within the bore 168 of the housing 162 in response to alignment between the opposed rams 176 and the RCD seal assembly along a vertical axis to thereby couple the opposed rams 176 to the RCD seal assembly.  
Regarding claim 12, Peterman discloses in Fig. 4A and col. 11, lines 43-59 holding the opposed rams 176 in the retracted position as a tool lowers the RCD seal assembly into the bore 168 of the housing 162.  
Regarding claim 16, Peterman discloses in Fig. 4A a pressure control system, comprising: 
a housing 162 comprising a bore 168, wherein the bore 168 comprises a central axis (extending vertically through the bore 168); 
opposed rams 176 positioned in the housing 162, wherein the opposed rams 176 are configured to move along a longitudinal axis between a retracted position and an extended position relative to the bore 168 (col. 11, lines 43-49), and the longitudinal axis is orthogonal to the central axis; and 
a rotating control device (RCD) seal assembly (comprising seal 185 and bearing 184) that is configured to couple to the opposed rams 176, wherein the RCD seal assembly comprises: 

a bearing assembly 184 that is configured to enable the annular seal element 185 to rotate relative to the opposed rams 176 while the RCD seal assembly is coupled to the opposed rams 176 (col. 11, lines 35-42).  
Regarding claim 17, Peterman discloses in Fig. 4A that the RCD seal assembly is configured to couple to the opposed rams 176 via a key-slot interface (comprising recesses 181 in the RCD seal assembly into which the rams 176 fit, similar to the applicant’s interface 80 comprises protrusions 84 on the RCD seal assembly 40 fitting into respective recesses 82 in the rams 42).  
Regarding claim 20, Peterman discloses in Fig. 4A and col. 11, lines 43-62 a controller (comprising the inherent human or computer that recognizes when the spindle 178 of the RCD lands on shoulders 174 as disclosed in col. 11, lines 43-62, similar to the applicant’s controller being suggested in paragraph 25 as being electronic or something other than electronic), wherein the controller is configured to drive the opposed rams 176 from the retracted position to the extended position in response to alignment between the opposed rams 176 and the RCD seal assembly along a vertical axis to thereby couple the opposed rams 176 and the RCD seal assembly to one another.
Claims 1, 16, and 18 (alternatively: 1 and 16) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni et al. (US 2019/0093445).
Regarding claim 1, Kulkarni discloses in Fig. 24 a pressure control system, comprising: 

a first pair of opposed rams 844 positioned within the housing 802, wherein the first pair of opposed rams 844 is configured to move between a retracted position and an extended position relative to the bore 806 (paragraph 110); and 
a rotating control device (RCD) seal assembly 850 (comprising the housing portion with the recesses that selectively receive rams 844, annular seal element 210b, bearing assembly 230, and the rotating sleeve inside the bearing assembly 230) comprising: 
a frame (comprising at least the upper portion of the RCD seal assembly 850 with the recesses in which the rams 844 extend to lock the RCD seal assembly 850 in the bore 806 as disclosed in paragraph 110) that is configured to couple to the first pair of opposed rams 844 while the first pair of opposed rams 844 are in the extended position relative to the bore 806 (by the rams 844 engaging the recesses in the frame); 
an annular seal element 210b coupled to the frame (at least because all of the structures are a part of the RCD seal assembly 850 that is able to be translated together in the bore 806), wherein the annular seal element 210b is configured to seal about a tubular within the bore 806 (as paragraph 62 teaches with the alternative embodiment that also incorporates a RCD seal assembly with annular seal element 210); and 
a bearing assembly 230 positioned between the annular seal element 210 and the frame (specifically the upper portion with the recesses engaged by rams 844, in the same manner as the applicant’s frame 86, bearing assembly 184, and annular seal element 90), wherein the bearing assembly 230 is configured to enable the annular seal 
Regarding claim 16, Kulkarni discloses in Figs. 1-9 a pressure control system, comprising: 
a housing 102, 314, 330 (wherein the ram housing 314, 330 is seen as part of housing 102, 314, 330 because the structures are rigidly fixed to each other) comprising a bore 106, wherein the bore 106 comprises a central axis (extending vertically through the bore 106); 
opposed rams 350 positioned in the housing 102, 314, 330, wherein the opposed rams 350 are configured to move along a longitudinal axis between a retracted position and an extended position relative to the bore 106 (paragraph 80), and the longitudinal axis is orthogonal to the central axis; and 
a rotating control device (RCD) seal assembly 130 (comprising seal 210, bearing assembly 230, and rotating sleeve 182) that is configured to couple to the opposed rams 350, wherein the RCD seal assembly 130 comprises: 
an annular seal element 210 that is configured to seal about a tubular within the bore 106 (paragraph 62); and Page 21 of 23IS20.1870-US-NP
a bearing assembly 230 that is configured to enable the annular seal element 210 to rotate relative to the opposed rams 350 while the RCD seal assembly 130 is coupled to the opposed rams 350 (paragraphs 50-52).  
Regarding claim 18, Kulkarni discloses in Figs. 1-9 that the opposed rams 350 comprise one or more seal elements 354, 356, 358 that are configured to seal against .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni.
Regarding claim 5, Kulkarni discloses a first pair of opposed rams 844 as previously discussed, but lacks teaching that the first pair of opposed rams comprise one or more seal elements that are configured to seal against the housing, such that together the annular seal element and the one or more seal elements are configured to seal the bore.  
Kulkarni teaches in Figs. 1-9 that the first opposed rams 350 comprise one or more seal elements 354, 358 that are configured to seal against the housing 102, 314, 330, such that together the annular seal element 210 and the one or more seal 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first pair of opposed rams disclosed in Fig. 24 of Kulkarni to comprise one or more seal elements that seal against the housing to form fluid chambers in which pressurized fluid can be supplied/exhausted to move the rams and to allow for the introduction of lubrication, as Kulkarni teaches with the embodiment in Figs. 1-9 (paragraph 78).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peterman in view of Harrison et al. (US 2018/0156029).
Regarding claim 7, Peterman discloses in Figs. 1-2A and 4 that there is a second pair of rams (comprising the rams of either of preventers 70, 72 as disclosed in col. 8, lines 59 – col. 9, line 5) positioned within the housing, and the second pair of rams comprises shear rams that are configured to shear the tubular within the bore or pipe rams that are configured to seal about the tubular within the bore. 
Harrison teaches in Fig. 1 blowout preventer rams 8 that comprise a pair of opposed rams 8 that are configured to move between a respective retracted position and a respective extended position relative to the bore 4.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of shear rams in the blowout preventer(s) disclosed by Peterman to comprise a pair of opposed shear rams to provide a configuration of shear rams that can effectively prevent a blowout, as .
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterman in view of Peer et al. (US 2016/0186522).
Regarding claim 10, Peterman discloses a system with a RCD as previously discussed, but lacks teaching that the system comprises a second pair of opposed rams positioned within the housing, wherein the second pair of opposed rams are configured to move between a respective retracted position and a respective extended position relative to the bore, and the controller is configured to: control one or more first actuators to hold the first pair of opposed rams in the retracted position; control one or more second actuators to hold the second pair of opposed rams in the respective extended position; control a tool to lower the RCD seal assembly into the bore until there is contact between the RCD seal assembly and the second pair of opposed rams; and control the tool to raise the RCD seal assembly by a known distance after the contact between the RCD seal assembly and the second pair of opposed rams to provide the alignment between the first pair of opposed rams and the RCD seal assembly along the vertical axis.
Peer teaches in Fig. 4 a first pair of opposed rams 412-1 and a second pair of opposed rams 412-2 positioned within the housing, wherein the second pair of opposed rams 412-2 are configured to move between a respective retracted position and a respective extended position relative to the bore, and the controller is configured to: control one or more first actuators 416 to hold the first pair of opposed rams 412-1 in the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Peterman to include a second pair or rams, as Peer teaches, for redundancy, and to reduce the amount of weight supported by any one ram or pair of rams, while also allowing the bore to be cleared to allow various structures to be moved therethrough.
The claimed process of “the controller is configured to: control a tool to lower the RCD seal assembly into the bore until there is contact between the RCD seal assembly and the second pair of opposed rams; and control the tool to raise the RCD seal assembly by a known distance after the contact between the RCD seal assembly and the second pair of opposed rams to provide the alignment between the first pair of opposed rams and the RCD seal assembly along the vertical axis” is recited in a product claim, so the claimed process is treated as a product-by-process limitation.  The claimed process isn’t seen as defining over the structure of the prior art.  See MPEP 2113.
Regarding claim 13, Peterman discloses in Fig. 4A a RCD system as previously discussed, but lacks teaching the method of holding additional opposed rams that are supported in the housing in a respective extended position as the tool lowers the RCD seal assembly into the bore of the housing.  
Peer teaches in Fig. 4 additional opposed rams 412-2 that are supported in the housing in a respective extended position as a tool lowers the RCD seal assembly (in housing 406) into the bore of the housing, wherein “a respective extended position” is a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Peterman to include a pair of additional opposed rams supported in the housing in a respective extended position as the tool lowers the RCD seal assembly into the bore of the housing, as Peer teaches, for redundancy, and to reduce the amount of weight .
Claim 20 (alternatively) is rejected under 35 U.S.C. 103 as being unpatentable over Peterman in view of Rios, III et al. (US 2012/0013133).
Regarding claim 20, alternatively to the inherent human/computer controller disclosed by Peterman, as previously discussed in the interpretation of Peterman anticipating claim 20, Rios teaches in Fig. 4 and paragraph 45 an electronic controller to electronically actuate the actuators 416 for the rams 412-1, 412-2.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Peterman to include an electronic controller with the housing, and alternatively include a remote electronic controller, as Rios teaches (paragraph 45), to simplify actuation of the rams, in comparison to the use of a remote operated vehicle as Peterman teaches.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 8, 15, and 19 would be allowable if rewritten to overcome the double patenting rejection set forth in this Office action, or if the appropriate terminal disclaimer is filed, and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
regarding claim 6, the first pair of opposed being configured to circumferentially surround the RCD seal assembly while the RCD seal assembly is coupled to the first pair of opposed rams;
regarding claims 8, 15, and 19, the opposed rams being configured to shear or seal the tubular while the RCD seal assembly is not coupled to the first pair of opposed rams; and
regarding claim 14, the method of using the RCD system comprising lowering the RCD seal assembly until there is contact between the RCD seal assembly and the additional opposed rams, and raising the RCD seal assembly after the contact between the RCD seal assembly and the additional opposed rams by a known distance to provide the alignment between the opposed rams and the RCD seal assembly along the vertical axis.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753